Case 1:20-cr-00066-AT Document 41 Filed 07/31/20 Page 1 of 6
                Case 1:20-cr-00066-AT Document 41 Filed 07/31/20 Page 2 of 6



delayed without serious harm to the interests of justice because sentencing him in person could expose

him to COVID-19 and because he suffers from asthma, he may be at higher risk for COVID-19’s

worst outcomes, and sentencing him now will hasten his transfer to a designated facility more capable

of handling his medical needs, in particular, his potential need for gall bladder surgery, see id.

Accordingly, pursuant to Section 15002(b)(2)(A) of the CARES Act, it is ORDERED that the

sentencing shall proceed by videoconference.

        II.     Instructions

        The conference shall proceed via videoconference using the CourtCall platform on August 6,

2020, at 11:00 a.m. As requested, defense counsel will be given an opportunity to speak with the

Defendant by telephone for fifteen minutes before the proceeding begins (i.e., at 10:45 a.m.); defense

counsel should make sure to answer the telephone number that was previously provided to chambers

at that time.

        To optimize the quality of the video feed, only the Court, the Defendant, defense counsel, and

counsel for the Government will appear by video for the proceeding; all others will participate by

telephone. Due to the limited capacity of the CourtCall system, only one attorney per party may

participate. Co-counsel, members of the press, and the public may access the audio feed of the

conference by calling 855-268-7844 and using access code 32091812# and PIN 9921299#.

        In advance of the conference, chambers will email the parties further information on how to

access the conference. Those participating by video will be provided a link to be pasted into their

browser. The link is non-transferrable and can be used by only one person; further, it should be

used only at the time of the conference because using it earlier could result in disruptions to other

proceedings.



        To optimize use of the CourtCall technology, all those participating by video should:

                                                    2
             Case 1:20-cr-00066-AT Document 41 Filed 07/31/20 Page 3 of 6



           1. Use the most recent version of Firefox, Chrome, or Safari as the web browser. Do not
              use Internet Explorer.
           2. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned as
              close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals may
              cause delays or dropped feeds.)
           3. Minimize the number of others using the same WiFi router during the conference.

       Further, all participants must identify themselves every time they speak, spell any proper

names for the court reporter, and take care not to interrupt or speak over one another. Finally, all of

those accessing the conference — whether in listen-only mode or otherwise — are reminded that

recording or rebroadcasting of the proceeding is prohibited by law.

       If CourtCall does not work well enough and the Court decides to transition to its

teleconference line, counsel should call (215) 861-0674 and use access code 5598827.

       If possible, defense counsel shall discuss the attached Waiver of Right to be Present at

Criminal Proceeding with the Defendant prior to the proceeding. If the Defendant consents, and is

able to sign the form (either personally or, in accordance with Standing Order 20 Misc. 174 of March

27, 2020, by defense counsel), defense counsel shall file the executed form at least 24 hours prior to

the proceeding. In the event the Defendant consents, but counsel is unable to obtain or affix the

Defendant’s signature on the form, the Court will conduct an inquiry at the outset of the proceeding to

determine whether it is appropriate for the Court to add the Defendant’s signature to the form.

       To the extent that there are any other documents relevant to the proceeding (e.g., proposed

orders or documents regarding restitution, forfeiture, or removal), counsel should submit them to the

Court (by email or on ECF, as appropriate) at least at least 24 hours prior to the proceeding. To the

extent any documents require the Defendant’s signature, defense counsel should endeavor to get them

signed in advance of the proceeding as set forth above; if defense counsel is unable to do so, the Court

will conduct an inquiry during the proceeding to determine whether it is appropriate for the Court to

add the Defendant’s signature.


                                                    3
           Case 1:20-cr-00066-AT Document 41 Filed 07/31/20 Page 4 of 6



      The Clerk of Court is directed to terminate the motion at ECF No. 37.

      SO ORDERED.

Dated: July 30, 2020
       New York, New York




                                                4
Case 1:20-cr-00066-AT Document 41 Filed 07/31/20 Page 5 of 6
            Case 1:20-cr-00066-AT Document 41 Filed 07/31/20 Page 6 of 6




        discussed these issues with my attorney and willingly give up my right to be present, at the
        time my sentence is imposed, in the courtroom with my attorney and the judge who will
        impose that sentence. By signing this document, I wish to advise the court that I willingly
        give up my right to appear in a courtroom in the Southern District of New York for my
        sentencing proceeding as well as my right to have my attorney next to me at the time of
        sentencing on the following conditions. I want my attorney to be able to participate in the
        proceeding and to be able to speak on my behalf at the proceeding. I also want the ability to
        speak privately with my attorney at any time during the proceeding if I wish to do so.


Date:          _________________________                    ____________________________
               Print Name                                   Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by this
waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.


Date:          __________________________                   _____________________________
               Print Name                                   Signature of Defense Counsel



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is: _______________________.


Date:          _________________________
                Signature of Defense Counsel




Accepted:      ________________________
               Signature of Judge
               Date:
